IN THE SUPREME COURT OF THE STATE OF DELAWARE

OFFICER MATTHEW HAZZARD, §
DETECTIVE KECIA ROSADO, and § No. 677, 2015
DETECTIVE BRIAN CONKEY,     §
                            §
     Defendants Below,      § Court Below—Superior Court
     Appellants,            § of the State of Delaware
                            §
     v.                     § C.A. No. N14C-09-034
                            §
CHRISTOPHER HARRIS,         §
                            §
     Plaintiff Below,       §
     Appellee.              §


                           Submitted: January 5, 2016
                           Decided:   January 22, 2016

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.

                                       ORDER

      This 22nd day of January 2016, having considered the notice of appeal from

an interlocutory order and the supplemental notice of appeal from an interlocutory

order, it appears to the Court that:

      (1)    The appellants, Officer Matthew Hazzard, Detective Kecia Rosado,

and Detective Brian Conkey have petitioned this Court, under Supreme Court Rule

42, to accept an appeal from the Superior Court’s November 17, 2015 order

denying their motion for summary judgment. The Superior Court concluded that

factual questions precluded entry of judgment as a matter of law. In an order dated
January 4, 2016, the Superior Court found that the appellant’s application for

certification of an interlocutory appeal was untimely, the appellants did not show

good cause for their untimely application, and the application did not satisfy the

criteria of Rule 42.

       (2)       Having considered the Superior Court’s November 17, 2015 order, the

Court agrees with the Superior Court’s order denying the application for

certification.     The application, which was filed on December 10, 2015, was

untimely because it was filed more than ten days after the Superior Court’s

November 17, 2015 order. 1 The appellants did not establish good cause to excuse

their untimely application.

       NOW, THEREFORE, IT IS HEREBY ORDERED that the interlocutory

appeal is REFUSED.

                                                     BY THE COURT:


                                                     /s/ Collins J. Seitz, Jr.
                                                            Justice




1
 Supr. Ct. R. 42(c) (“Such application shall be served and filed within 10 days of the entry of the
order from which the appeal is sought or such longer time as the trial court, in its discretion, may
order for good cause shown.”).

                                                 2